Citation Nr: 1119082	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  06-23 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral foot disability, including secondary to service-connected residuals of a right fibular fracture.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel

INTRODUCTION

The Veteran had active service from December 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The appellant perfected an appeal of the issue to the Board, which in an August 2008 decision, affirmed the RO's denial of the claim.  The Veteran appealed the Board's decision to The United States Court of Appeals for Veterans Claims (Court).  In a September 2009 Order, the Court granted the parties' Joint Motion for Remand, vacated the Board's August 2008 decision, and returned the matter for development consistent with the Joint Motion.  In January 2010 and March 2011, the Board remanded the issue for additional development.  The issue is again before the Board for additional appellate consideration.

In June 2007, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The development requested by the Board's March 2011 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted.

The record reflects that in its January 2010 remand, the Board directed, among other things, that the Veteran should be scheduled for a VA examination regarding the etiology of his bilateral foot arthritis.  Such examination occurred in August 2010, at which time the examiner opined that the appellant's bilateral first metatarsophalangeal joint arthritis was not at least as likely as not related to his previous service injury/fibula fracture.  The VA examiner further opined that, therefore, the appellant's bilateral first metatarsophalangeal joint arthritis was not caused by or a result of his military service.  However, the Board, in its March 2011 remand, found that such opinion was not adequate because the examiner did not provide a rationale for his opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As a result, the Board remanded the issue for additional development in this regard.  

In response to the Board's directives, a C&P Exam Detail Report shows that feet and bones examinations were requested on April 19, 2011 by the Detroit, Regional Office.  However, the report shows that the examinations were open and there is no evidence that they have actually been scheduled or completed.  There is also no evidence that a VA examiner has provided a supplemental opinion in response to the Board's March 2011 remand.  Therefore, in light of the above, the Board finds that issue must again be remanded for compliance with the mandates of the March 2011 Board remand.
 
Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be forwarded to Dr. Sudhir G. Rao, the examiner from the August 2010 VA examination, to provide a rationale for his August 2010 VA examination opinion as to the etiology of the Veteran's current bilateral foot disability.  If the examiner is not available, the claims file should be forwarded to another appropriate examiner.  

The examiner should identify all foot disabilities found to be present.  The examiner is specifically requested to provide an opinion as to whether it is at least as likely as not that the Veteran has current bilateral foot disability that is related to his reported in-service right foot complaints or any other incident of service.  The VA examiner should also provide an opinion as to whether it is at least as likely as not that the appellant has current bilateral foot disability that is proximately due to, or chronically aggravated by, the service-connected residuals of a right fibular fracture. 

If additional examination of the Veteran is deemed necessary to provide the requested opinion, such examination should be scheduled.

A complete and thorough rationale for all opinions expressed should be set forth.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner prior, and pursuant, to conduction and completion of the examination.  The examiner must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination.  If the examiner is unable to provide an opinion without resorting to mere speculation, he/she should explain why a definitive opinion cannot be provided.

2.  Following completion of the above, the issue on appeal should be readjudicated.   If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


